TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                      NO. 03-02-00116-CV


                                    Sailaja Hathaway, Appellant

                                                 v.

                              Michael William Hathaway, Appellee


      FROM THE DISTRICT COURT OF TRAVIS COUNTY, 53RD JUDICIAL DISTRICT
          NO. FM004821, HONORABLE DARLENE BYRNE, JUDGE PRESIDING



               Appellant Sailaja Hathaway=s brief was due to be filed in this Court on April 8, 2002.

On April 17, 2002, appellant=s counsel was advised in writing that the brief was overdue and that the

appeal would be dismissed if appellant did not reasonably explain the failure through an appropriate

motion to this Court on or before April 29, 2002. See Tex. R. App. P. 38.8(a)(1). Appellant has

filed neither a motion nor a brief or otherwise responded to the Court=s notices.

               Accordingly, this appeal is hereby dismissed for want of prosecution pursuant to Texas

Rules of Appellate Procedure 38.8(a)(1), 42.3(b) and (c).



                                              __________________________________________

                                              Jan P. Patterson, Justice

Before Justices Kidd, Patterson and Puryear

Dismissed for Want of Prosecution

Filed: June 6, 2002

Do Not Publish